Case 1:18-cv-01377-HYJ-PJG ECF No. 54-17 filed 09/30/20 PagelD.802 Page 1 of 2

EXHIBIT 13
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-17 filed 09/30/20 PagelD.803

Jim Smith

From: John Washeleski
, ent: Wednesday, April 02, 2014 7:35 AM
“To: | Jim Smith
Subject: Re: Loren Steig requests
Norm, will be here today.

Loren owes NR items and hasn't provided. I gave it it writing to him
Hard copy only.

Also he hasn't returned office drawing showing where dee and he will sit. Gave him it Friday,
Sent from my iPhone

On Apr 2, 2014, at 7:29 AM, “Jim Smith" <jsmith@nartron.com> wrote:

Page 2 of 2

Loren is asking for copies of the major purchase orders, inventory list copy of what we are proposing to

the non internet orders,, I need direction on what can be given to him.

UUSI000057
